Citation Nr: 0125003	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint disease (TMJ), right side.

2.  Entitlement to assignment of a higher initial disability 
rating for a right knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from December 1987 until 
December 1991, then from March 1992 until March 1994, and 
finally from June 1994 until April 1999.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) from a 
May 2001 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Louis, Missouri, 
which denied the benefit sought on appeal.

The issue of entitlement to assignment of a higher initial 
disability rating for a right knee condition is addressed in 
the REMAND, following the ORDER in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's currently diagnosed TMJ disease is not 
shown to have a nexus or causal relationship to service, and 
is not shown to be proximately due to a service-connected 
disability.


CONCLUSION OF LAW

TMJ disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).

Regarding the VCAA as it relates to the veteran's claim for 
service connection, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Moreover, the claims file 
appears to contain all service medical records and the 
veteran was afforded a VA examination in August 2000 in 
connection with his claim.  Additionally, VA treatment 
reports from August 1999 through January 2000 are associated 
with the file.  Finally, a statement from private physician 
Kelly J. Pierce, M.D., is of record.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

The veteran contends that he is entitled to service 
connection for TMJ disease.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Additionally, service connection shall be 
established for disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The evidence of record pertinent to the veteran's claim of 
service connection includes service medical records, an 
August 2000 VA examination and a letter from Dr. Pierce.  The 
service medical records contain medical history and 
examination reports dated December 1986, October 1991, 
February 1992, November 1994, December 1994 and March 1998.  
None of these reports indicate any abnormalities regarding 
the veteran's mouth or jaw.  Furthermore, no other in-service 
records indicate any complaints of, or treatment for TMJ 
disease or any related mouth or jaw problems.  The service 
medical records do indicate treatment for a right knee 
condition, for which the veteran is presently service-
connected with an evaluation of 10 percent disabling.  

At the time of the VA examination in August 2000, the veteran 
presented with complaints of chipped teeth and right side 
popping of the jaw with dull pain.  The veteran stated that 
occasionally he experienced sharp pain with respect to the 
right jaw.  The veteran reported no history of head or neck 
trauma, and merely noted that his military helmet made his 
neck sore during long periods of wear.  The veteran gave no 
history of subluxation.

Upon physical examination, muscle and facial soreness was 
detected on the veteran's right side.  On left lateral 
movement, there was popping, with pain.  No such pop or pain 
was found upon right lateral movement.  Protrusive movement 
did not elicit popping or pain.  The opening movement showed 
a large S-shaped deviation at approximately 15 to 20 
millimeters with a very loud pop.  Range of motion was found 
to be normal, and a cancer examination proved negative.  
Panorex x-rays revealed no evidence of past peridontal 
disease or bone loss.  Examination of the veteran's teeth 
revealed some chipping on the anterior teeth.  The VA 
examiner made a diagnosis of TMJ disease, right side, with 
popping and occasional pain.  No opinion as to the etiology 
of this disorder was offered.   

As previously noted, the evidence of record also contains a 
letter from private physician Dr. Pierce.  This letter opens 
with a further description of the veteran's symptoms.  These 
were noted as obvious popping, clicking, and swelling, with 
jaw pain while eating.  The veteran was further noted to have 
questionable jaw instability, and headaches likely related to 
TMJ.  These symptoms were reported to be of 8-year duration.  
According to the veteran, treatment for this condition had 
been sought at VA facilities, but he was told there was 
nothing that would improve his symptomatology.  After 
summarizing the veteran's condition, Dr. Pierce stated that 
the veteran's symptoms appeared to be present during his time 
in service.
 
The Board has thoroughly reviewed the evidence of record, and 
concludes that TMJ disease was not incurred in, or aggravated 
during service.  As previously noted, there was no indication 
of a mouth or jaw condition in the veteran's service medical 
records.  The first documented complaint involving the jaw 
did not occur until May 2000, over a year subsequent to 
separation from service.  Moreover, while the veteran stated 
that he sought treatment for this TMJ condition at VA 
facilities, the outpatient reports of record, dated from 
August 1999 through January 2000, are exclusively limited to 
complaints of, and treatment for, a right knee condition and 
a right wrist condition.  The VA examiner, after a thorough 
examination and perusal of the veteran's entire medical 
history, determined the veteran to have TMJ disease but did 
not find this condition to be causally or etiologically 
related to service or to a service-connected disability.  
While Dr. Pierce did find the veteran's TMJ to relate to 
service, she offered no basis or rationale for this opinion, 
and did not indicate that she had personally examined the 
veteran or viewed his medical records.    For this reason, 
the Board is not persuaded by the statement of Dr. Pierce, 
and thus the veteran's claim of service connection for TMJ is 
accordingly denied.       

In denying the claim of service connection, the Board 
acknowledges the veteran's conclusion, implied in his August 
2001 form VA-9, that since his TMJ was diagnosed shortly 
following his separation from service it therefore must 
relate to such service.  However, the record is negative for 
any medical evidence to that effect.  The Board notes that as 
the veteran is a layperson with no apparent medical expertise 
and training, he is not competent to comment on the etiology 
or diagnosis of a disorder.  See Espiritu, 2 Vet. App. at 
494-95.  Rather, medical evidence on this point is needed.  
Given the lack of such evidence, and given the absence of any 
applicable presumptions for the establishment of service 
connection, the veteran's claim must fail.  Moreover, as the 
evidence is not in approximate balance, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for TMJ disease is denied.


REMAND

A review of the record reveals that in a May 1999 rating 
decision, the veteran was awarded service connection for a 
right knee condition and was assigned a 10 percent evaluation 
effective April 1999.   In April 2000, the veteran filed a 
timely Notice of Disagreement with respect to this 
determination.  The evidence of record does not reflect that 
a Statement of the Case has been issued in response to the 
veteran's Notice of Disagreement, pursuant to 38 C.F.R. § 
19.26 (2001).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the U.S. Court of 
Appeals for Veterans Claims (Court) has indicated that the 
proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issue of entitlement to an increased 
disability rating for a service-connected right knee 
disability is hereby REMANDED to the RO for the following 
action:

The RO should take appropriate action, 
including issuance of a SOC, on the 
appeal initiated by the veteran from the 
May 1999 rating decision, which granted 
service connection for a right knee 
disability and assigned a 10 percent 
rating effective April 1999.  The veteran 
and his representative should be clearly 
advised of the need to file a Substantive 
Appeal if the veteran wishes to complete 
an appeal from those determinations.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



